United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1069
Issued: August 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2015 appellant filed a timely appeal of a January 5, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing disability for
work beginning April 7, 2014 due to her accepted employment-related conditions.
FACTUAL HISTORY
On October 24, 2012 appellant, then a 45-year-old clerk, filed a traumatic injury claim
alleging that she sustained a sharp pain in her left shoulder on October 19, 2012 while lifting a
52-pound sack of mail onto a scale. She returned to light-duty work on October 24, 2012.
1

5 U.S.C. § 8101 et seq.

OWCP accepted appellant’s claim for sprain of the left shoulder on November 30, 2012. On
April 2, 2013 it updated her accepted conditions to include shoulder tendinitis on the right. The
record indicates that appellant also has accepted back and foot conditions.
Appellant accepted a modified assignment as a mail processing clerk on April 9, 2013
with no use of her right arm. On April 17, 2013 her attending physician, Dr. Stephen Dawkins, a
physician Board-certified in physical medicine, listed appellant’s work restrictions as no
overhead work with the right arm and 10-minute rest breaks every 2 hours. He altered
appellant’s restrictions on May 8, 2013 indicating that appellant could use both arms at her own
pace and perform sit down work only. On June 7, 2013 he indicated that she could use both
arms at her own pace. Dr. Dawkins stated on September 4, 2013 that appellant could work at her
own pace with no repetitive reaching. OWCP assigned a field nurse to appellant’s claim on
October 21, 2013.
OWCP requested additional medical evidence from Dr. Dawkins on October 3, 2013.
Dr. Dawkins completed a work restriction evaluation on November 13, 2013 and indicated that
appellant was unable to perform her usual job and restricted her pushing, pulling, lifting,
squatting, kneeling, and climbing. The employing establishment offered appellant a limited-duty
assignment on November 25, 2013 as a mail processing clerk. Appellant’s duties included:
signing in Express Mail for two hours; relieving clerks on the automated parcel bundle sorter
(ASPBS) machine for two hours; sorting mail; and scanning the foreign mail on the dock for two
hours. The physical requirements included pushing, pulling, lifting, squatting, and kneeling with
20 pounds, and walking and standing for two hours a day. Appellant accepted this position on
November 25, 2013.
On November 26, 2013 Dr. Dawkins indicated that appellant could lift up to 20 pounds,
that she should perform repetitive work and that she should perform sit down work in a heated
area. He completed a duty status report and opined that she could work with express mail, but
could not lift over 20 pounds, repeatedly use her arm, or perform repetitive work. Dr. Dawkins
stated that appellant could only work in an indoor heated area.
The field nurse completed a report on November 26, 2013 and noted that appellant
planned to return to work on November 12, 2013. He visited the employing establishment on
November 12, 2013 and met with appellant. The field nurse noted that appellant’s supervisor
was unclear as to the work she could perform at that time, as she was to work at her own pace.
He informed appellant’s supervisor that he would obtain clarification from Dr. Dawkins. On
November 13, 2013 Dr. Dawkins stated that appellant had 20-pound lifting, pushing, and pulling
restrictions and that she could not process more than 400 pieces of mail an hour. Appellant
stopped work on November 12, 2013 and informed the field nurse on November 26, 2013 that
she was being assigned duties that she could not perform even though the duties were within her
restrictions. In a visit to Dr. Dawkins on November 26, 2013, he stated that appellant could
work Express Mail, that in regard to the ASPBS she could not lift more than 20 pounds, and that
in regard to the foreign mail she had to work in a heated area.
On December 18, 2013 Dr. Dawkins listed appellant’s restrictions as lifting up to 20
pounds, no repetitive work and sit down work only in a heated area.

2

On January 15, 2014 Dr. Dawkins continued to support appellant’s partial disability for
work, noting that she could lift up to 20 pounds, could not perform repetitive work, and that she
should perform sit down work only in a heated area.
Appellant stopped work on January 15, 2014 and alleged that she was working in a cold
area. The field nurse visited the employing establishment on January 24, 2014 and noted that
appellant had stopped work on January 15, 2014. Appellant informed the field nurse that she
was working in a cold area. Dr. Dawkins examined her on January 31, 2014 and indicated that
her work restrictions remained the same. On February 14, 2014 he indicated that appellant could
perform modified work lifting up to 20 pounds and no overhead work. Dr. Dawkins completed a
work capacity evaluation on February 14, 2014 and indicated that she could work eight hours a
day with restrictions. He indicated that appellant should not reach above the shoulder, or lift
over 20 pounds.
On April 3, 2014 Dr. Dawkins noted that appellant had not worked for several weeks and
stated that her neck and shoulder symptoms were stable. He indicated that she could perform
modified work lifting up to 20 pounds with no overhead work. Dr. Dawkins opined that
appellant could continue modified work lifting up to 20 pounds with no overhead work. On
April 8, 2014 he examined her and referred her to Dr. Zouhier Shama, a general surgeon, for
consultation.
In a report dated April 7, 2014, Dr. Shama noted appellant’s history of injury and stated
that she stopped work on January 14, 2013 due to pain. Appellant reported that she was unable
to perform her two-hour duties on the highway operation as she could not lift and load heavy
sacks. Dr. Shama diagnosed bilateral shoulder sprain and tendinitis. He opined that appellant
had sustained a consequential right shoulder injury as a result of overcompensating for the injury
to her left shoulder. In a separate report of the same date, Dr. Shama opined that her modified
work had aggravated her condition and that Dr. Dawkins’ request for sedentary work was not
honored by the employing establishment. He stated that appellant was required to lift and push
mail. Dr. Shama took her off work until May 5, 2014 and listed her restrictions as no lifting
more than 20 pounds, no carrying, walking no more than 5 minutes at a time, sedentary duties
that did not involve her shoulders, no lifting above the shoulder and no fine manipulation for
more than 30 minutes at a time.
Appellant filed a Form CA-7 claim for compensation on May 15, 2014 requesting
compensation for leave without pay from April 7, 2014. In a letter dated May 23, 2014, OWCP
informed her that additional medical evidence was needed to support her claim for compensation
for the period April 7 through May 3, 2014.
Dr. Shama completed a report on May 27, 2014 and repeated his findings that appellant
was forced to work outside her restrictions including more walking, standing, rising from seated
positions, lifting, and use of her hands, arms, and shoulders in the duties assigned than the
sedentary position described in the modified assignment. He noted pain and discomfort in her
shoulder. Dr. Shama stated that appellant was not allowed to return to work on May 5, 2014
within the restrictions that he provided. He diagnosed bilateral shoulder sprain and shoulder
tendinitis.

3

Appellant filed a Form CA-7 claim for compensation for the period May 5 through
31, 2014. OWCP responded on June 12, 2014 and requested additional medical information. It
also informed appellant that Dr. Shama was not her treating physician and explained the process
of changing treatment physicians.
In a letter dated June 18, 2014, appellant requested that Dr. Shama become her treating
physician as Dr. Dawkins did not feel that he could provide further assistance and referred her to
Dr. Shama.
Appellant responded to OWCP on May 28, 2014 and stated that Dr. Shama was her
doctor of record. She alleged that the work that she was assigned exceeded her modified-duty
restrictions. Appellant stated that the work in the highway unit was constant standing, bending,
and lifting of sacks, which was work outside her medical restrictions.
In a letter dated July 2, 2014, OWCP stated that Dr. Dawkins referred appellant for a
consult only with Dr. Shama, but that there was no medical basis provided for this referral. It
denied appellant’s request to change physicians and requested additional medical evidence from
Dr. Dawkins in support of appellant’s claim for compensation.
Appellant filed another Form CA-7 claim for compensation on July 3, 2014, requesting
compensation for leave without pay from June 2 through 28, 2014. Dr. Dawkins completed a
report on July 7, 2014 and referred appellant to Dr. Shama for evaluation and treatment. He
indicated that she could perform modified work lifting up to 20 pounds with no overhead work.
Dr. Shama examined appellant on July 14, 2014 and stated that her left shoulder injury
was resolving and slowly improving. He stated that she could not return to work as the
employing establishment would not accept her work restrictions.
On July 23, 2014 OWCP denied appellant’s claim for compensation for the ongoing
period commencing April 7, 2014. It stated that she had not submitted evidence that she was
required to work outside her restrictions.
Appellant requested reconsideration of this decision on August 6 and 13, 2014. In a letter
dated August 4, 2014, she alleged that she was in pain and did not feel that her physicians were
listening to her. Appellant informed Dr. Dawkins that the modified duties assigned violated the
work restrictions he imposed, but he was not sympathetic. She argued that Dr. Shama was her
treating physician and that the employing establishment was unable to provide her with work
within her restrictions.
In a report dated July 29, 2014, Dr. Shama stated that Dr. Dawkins referred appellant to
him for evaluation and treatment. He noted appellant’s history of injury and accepted shoulder
conditions. Dr. Shama noted that Dr. Dawkins returned appellant to modified work in
November 2013, but that appellant asserted that she was required to work beyond her prescribed
limitations. He stated that appellant should not lift more than 20 pounds and should not perform
repetitive work using her shoulder and arms. Dr. Shama observed that appellant had limited
range of motion resulting from repetitive use of her shoulders. He opined that appellant was
totally disabled from April 7 through May 15, 2014 at which point he found that she was refused
work within her restrictions.
4

In a letter dated August 14, 2014, OWCP noted that it appeared that appellant was
claiming disability due to a material change or worsening of her accepted employment injuries.
It requested that she provide additional evidence if she believed that she had sustained a
recurrence of disability due to a spontaneous worsening of her injury-related condition.
Appellant responded on August 21, 2013 and stated that she stopped work because, she
had to stand, bend, stoop, and twist to sign in corporate Express Mail and packages. She further
alleged that this section was located next to the open dock exposing her to the cold in the winter.
Appellant stated that she was assigned to work ASPBS duties which involved reaching and
processing up to 1600 pieces of mail an hour. She alleged that this was the most repetitive task
at the employing establishment. Appellant alleged that in the highway section she was required
to sort and distribute parcels and packages of all sizes. She stated that she had to pull sacks of
mail once full and that these sacks could weigh up to 70 pounds. Appellant alleged that scanning
foreign mail involved items weighing more than 20 pounds and exposed her to cold weather.
Appellant stated, “I do not believe that my claim is a recurrence.” She asserted that the
problem was that the work assigned was outside of the medical restrictions imposed by her
physician. Appellant stated that she could perform limited-duty work if appropriate limited-duty
work was provided for her. She alleged that the field nurse agreed with her assessment.
By decision dated August 28, 2014, OWCP denied appellant’s request to change
physicians. Appellant requested reconsideration of this decision on September 9, 2014. OWCP
issued a decision dated September 15, 2014 and authorized her request to change physicians to
Dr. Shama on the basis that a proper medical referral for treatment of her left shoulder injury was
made from Dr. Dawkins to Dr. Shama.
In a report dated October 9, 2014, Dr. Shama noted that appellant reported increased
shoulder pain while working. He stated that she continued to have residuals of her initial
shoulder injury and required further medical treatment.
On October 9, 2014 the employing establishment submitted a statement and denied
appellant’s allegations that she was provided work beyond her restrictions. It stated that she did
not have to lift packages over 20 pounds in the express operation as the regular duty clerks
pushed the mail to her with the tag face up for her to sign in the mail. The employing
establishment submitted a witness statement from a coworker dated October 8, 2014 noting that
he worked with appellant in the Express Mail operation and that she did not lift heavy packages.
Appellant’s coworker stated that the packages were placed in containers and pushed to the area
where she sat. She then used a scanner to scan the packages into the system without lifting,
bending, stooping, twisting, or repositioning the mail. In regard to appellant’s duties in the
ASPBS operation, the employing establishment stated that appellant was to work at her own
pace facing and placing the mail on the belt for bar code reading. It stated that highway
operation was a manual operation for mail too small or too large for the machine. Mail for the
800’s and 900’s weighed less than 20 pounds and appellant was not required to lift over 20
pounds including sacks. The employing establishment denied that she worked outside her
restrictions. It noted that in the foreign mail section mail was scanned with a device that
weighed two to three pounds and placed in a container. The foreign mail section was located on

5

the platform dock at the employing establishment and when appellant complained about the cold,
she was moved to the rewrap section inside the building.
On October 27, 2014 OWCP denied modification of the July 23, 2014 decision finding
that appellant had not established that she was totally disabled beginning April 7, 2014. It noted
that Dr. Shama’s reports were based on an inaccurate factual background as appellant’s assigned
work was within her restrictions.
In a letter dated November 14, 2014, appellant requested reconsideration of this decision
on November 19, 2014. In reports dated November 10 and 18, 2014, Dr. Shama again stated that
the work that she was required to perform exceeded her restrictions and was causing additional
injury to her. He stated that, when working in the highway and Express Mail units appellant was
reaching into wire containers lifting large envelopes, parcels, and other mail which required her
to perform repetitive work with her shoulders, arms, and hands. Dr. Shama stated that in the
ASPBS until she performed repetitive work with her shoulders to face the packages that came off
the belt and to pull the mail down to the next belt. He concluded that these duties aggravated
appellant’s accepted shoulder conditions. Dr. Shama stated that she was taken off work to allow
her injured shoulder to be rehabilitated and was unable to continue to perform the repetitive
duties of her modified position without causing further injury to her shoulder and negating the
effect of medical treatment. He concluded, “Therefore, the patient was temporarily totally
disabled from work beginning April 7, 2014 through the present as the result of not being able to
perform the repetitive duties of appellant’s position without causing further damage to her
shoulders, and to allow her to respond to the supervised physical rehabilitation.”
Appellant submitted a witness statement from a coworker dated November 7, 2014,
which stated that an Express Mail clerk must continually walk over and check the cart and sign
in automobile parts. The coworker stated that he had witnessed her bending over into wire cages
and containers to sign the mail into the systems. He noted that another coworker would weigh
heavy mail for appellant, but she still had to manipulate the mail piece in order to scan the label.
The coworker noted that the Express Mail operation was located directly across from the airline
dock doors which were open to the outside and the area was so cold that employees wore hats,
coats, gloves, and scarves while working. The witness stated that the highway operation also
required appellant to sort mail into priority sacks which could hold up to 70 pounds of mail. He
stated that once a sack was full, it must be pulled and replaced with an empty sack. The witness
stated that when she reported to this section, the priority sacks would be full of mail and she then
had to drag the full sacks to the side of the operation to hang empty sacks to start sorting the
mail.
The employing establishment responded on December 16, 2014 and again denied
appellant’s allegations of working outside her restrictions. It submitted a witness’s statement
alleging that she never performed heavy lifting and simply signed in flats thrown in carts.
Appellant completed a statement on December 24, 2014 and alleged that, while she
received help with heavy packages, she was required to stand to sign in Express Mail. She also
disagreed with the most recent witness statement.

6

By decision dated January 5, 2015, OWCP denied modification of its finding that
appellant had not established that she was totally disabled beginning April 7, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a
light-duty assignment made specifically to accommodate an employee’s physical limitations due
to his or her work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical limitations.8
When an employee, who is disabled from the job he or she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establish that he or she can perform the light-duty position, the employee has the burden to
2

Id. at §§ 8101-8193.

3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

8

20 C.F.R. § 10.5(x).

7

establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.9 Furthermore, appellant has the burden
of establishing by the weight of the substantial, reliable, and probative evidence, a causal
relationship between her recurrence of disability commencing April 7, 2014 and her October 19,
2012 employment injury.10 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.11
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.12 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.13 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.14
ANALYSIS
Appellant filed a claim for a traumatic injury which OWCP accepted for sprain of the left
shoulder on November 30, 2012. OWCP expanded her claim to include right shoulder tendinitis
on April 2, 2013. Appellant’s attending physician, Dr. Dawkins released appellant to return to
light-duty work with restrictions on November 13, 2013 and indicated that she was unable to
perform her usual job and restricted her pushing, pulling, lifting, squatting, kneeling, and
climbing. On November 26, 2013 he indicated that she could lift up to 20 pounds, that she
should perform repetitive work and that she should perform sit down work in a heated area.
Dr. Dawkins completed a duty status report and opined that appellant could work with express
mail, but could not lift over 20 pounds, repeatedly use her arm or perform repetitive work. He
stated that she could only work in an indoor heated area.

9

Terry R. Hedman, 38 ECAB 222 (1986).

10

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-9 (1982).

11

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

12

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

Leslie C. Moore, 52 ECAB 132 (2000).

14

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

The employing establishment offered appellant a modified-duty position on
November 25, 2013 as a mail processing clerk. Appellant’s duties included: signing in Express
Mail for two hours; relieving clerks on the ASPBS machine for two hours; sorting mail; and
scanning the foreign mail on the kneeling with 20 pounds and walking and standing for two
hours a day. Appellant accepted this position on November 25, 2013. Dr. Dawkins reviewed the
position description and repeated his limitations of no moving over 20 pounds and seated work
in a heated area. Appellant stopped work and filed claims for compensation beginning April 7,
2014 alleging that she was required to work outside her restrictions including heavy lifting,
exposure to cold, and repetitive work. The employing establishment denied that she was
required to work outside her restrictions.
The Board finds that appellant has not established that she sustained a recurrence of total
disability due to a change in the nature and extent of her limited-duty job requirements. The
employing establishment submitted several rebuttals and witness statements denying her
allegations that she was required to work beyond her restrictions. It described each of
appellant’s assigned duties and explained why these duties were dock for two hours. The
physical requirements were pushing, pulling, lifting, squatting, and
within her restrictions from Dr. Dawkins or how the duties were altered to fit within
Dr. Dawkins’ restrictions. The Board finds that appellant has not established that she was
required to work outside her restrictions.15
Dr. Shama initially found that appellant was totally disabled as the employing
establishment was violating her work restrictions. The Board finds that Dr. Shama’s reports
were not based on an accurate factual history as the record does not support appellant’s
allegations of work outside her restrictions. As Dr. Shama did not provide an accurate factual
basis for his opinion that appellant was totally disabled and required further work restrictions due
to work outside her restrictions, his reports do not establish that appellant sustained a recurrence
of total disability on or after April 7, 2014.
In reports dated November 10 and 18, 2014, Dr. Shama stated that appellant was taken
off work to allow her injured shoulder to be rehabilitated as she was unable to continue to
perform the repetitive duties of her modified position without causing further injury to her
shoulder and negating the effect of medical treatment. He concluded, “Therefore, the patient
was temporarily totally disabled from work beginning April 7, 2014 through the present as the
result of not being able to perform the repetitive duties of her position without causing further
damage to her shoulders, and to allow her to respond to the supervised physical rehabilitation.”
The Board finds that Dr. Shama provided addition medical restrictions and alleged that appellant
was totally disabled without providing an accurate factual history, detailed physical findings, or
medical reasoning in support of his opinion. Dr. Shama relied on appellant’s statements that it
was too painful to work and that she was required to work beyond her established restrictions.
The Board finds that his reports are not sufficient to meet appellant’s burden of proof in
establishing a period of total disability on or after April 7, 2014.

15

D.J., Docket No.14-961 (issued September 23, 2014).

9

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was totally disabled on or after
April 7, 2014 due to her accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

